                                                                                                                      Case 2:19-cv-00210-SMB Document 15 Filed 03/22/19 Page 1 of 8



                                                                                                               1    James Weiler, AZ Bar No. 034371
                                                                                                                    Michael Zoldan; AZ Bar No. 028128
                                                                                                               2
                                                                                                                    ZOLDAN LAW GROUP, PLLC
                                                                                                               3    14500 N. Northsight Blvd., Suite 133
                                                                                                                    Scottsdale, AZ 85260
                                                                                                               4    Tel & Fax: 480.442.3410
                                                                                                               5    JWeiler@zoldangroup.com
                                                                                                                    MZoldan@zoldangroup.com
                                                                                                               6
                                                                                                                    Attorneys for Plaintiff
                                                                                                               7
                                                                                                                    Makayla Waling
                                                                                                               8
                                                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                                               9
                                                                                                              10                                            DISTRICT OF ARIZONA

                                                                                                              11    Makayla Waling, an Arizona resident,                    Case No. CV-19-00210-PHX-SMB
                         1 4 50 0 N. No rth sig h t Blv d ., Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
ZOLDAN LAW GROUP, PLLC
                               Tel & Fax : 4 8 0 .4 4 2.34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                              12                               Plaintiff,
                                                                                                              13                                                                JOINT CASE MANAGEMENT
                                                                                                                             v.                                                         REPORT
                                                                                                              14
                                                                                                                    AN Chevrolet-Arrowhead, Inc. d/b/a
                                                                                                              15    Auto Nation Chevrolet Arrowhead, a                          (Assigned to the Hon. Susan M.
                                                                                                                    Delaware Corporation,                                                 Brnovich)
                                                                                                              16
                                                                                                              17                               Defendant.
                                                                                                              18
                                                                                                                            Pursuant to the Court’s February 6, 2019 Order Setting Rule 16 Case Management
                                                                                                              19
                                                                                                                   Conference, the undersigned have conferred and now submit this Joint Rule 26(f) Case
                                                                                                              20
                                                                                                              21   Management Report.

                                                                                                              22            1.       The parties who attended the Rule 26(f) meeting and assisted in
                                                                                                              23   developing the Case Management Report;
                                                                                                              24
                                                                                                                            Plaintiff: James Weiler
                                                                                                              25
                                                                                                              26            Defendant: Jennifer Allen

                                                                                                              27            2.       A list of the parties in the case, including parent corporations or entities
                                                                                                              28   (for recusal purposes);
                                                                                                                                                                  Page 1 of 8

                                                                                                                   CORE/0810975.0085/151489701.1
                                                                                                                      Case 2:19-cv-00210-SMB Document 15 Filed 03/22/19 Page 2 of 8



                                                                                                               1            Plaintiff – Makayla Waling
                                                                                                               2
                                                                                                                            Defendant – AN Chevrolet-Arrowhead, Inc. d/b/a Auto Nation Chevrolet
                                                                                                               3
                                                                                                                            Arrowhead is an affiliate of the publicly-owned Corporation AutoNation, Inc.
                                                                                                               4
                                                                                                               5            AutoNation Enterprises, Inc. is also a shareholder of Defendant.

                                                                                                               6            3.       A Short Statement of the nature of the case (3 pages or less):
                                                                                                               7
                                                                                                                   Plaintiff: Plaintiff brings the following four counts in her Complaint: 1) Gender
                                                                                                               8
                                                                                                                   Discrimination – Sexual Harassment under Title VII of the Civil Rights Act of 1964 (Title
                                                                                                               9
                                                                                                              10   VII), 42 U.S.C. §2000; 2) Retaliation under Title VII; 3) Gender Discrimination – Sexual
                         1 4 50 0 N. No rth sig h t Blv d ., Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
ZOLDAN LAW GROUP, PLLC




                                                                                                              11   Harassment under the Arizona Civil Rights Act (ACRA), A.R.S. S41-1461; and 4)
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                              12
                                                                                                                   retaliation under the ACRA. Beginning in November of 2017, Plaintiff was the recipient
                                                                                                              13
                                                                                                                   of constant sexual overtures from her direct supervisor Scott Davis. The sexual harassment
                                                                                                              14
                                                                                                              15   included inappropriate text messages, request for pictures, requests for her to walk by his

                                                                                                              16   office so he could look at her butt, the grabbing of her butt, and requesting to have sexual
                                                                                                              17
                                                                                                                   intercourse in a filing room. In February of 2018, Plaintiff reported Scott’s conduct to the
                                                                                                              18
                                                                                                                   Company’s Human Resource Department. Plaintiff also reported this behavior to a co-
                                                                                                              19
                                                                                                              20   worker, Laura, the Parts Department Manager. Despite these reports, nothing was done to

                                                                                                              21   investigate or stop Scott’s behavior.
                                                                                                              22
                                                                                                                   On or about the end of March 2018, Plaintiff learned that another female employee, Kaylee,
                                                                                                              23
                                                                                                                   was also being sexually harassed by Scott. After Kaylee informed the Defendant she was
                                                                                                              24
                                                                                                              25   quitting as a result of the sexual harassment, Plaintiff was finally approached by the

                                                                                                              26   Defendant about the conduct she had been enduring for months. Scott’s employment was
                                                                                                              27   then terminated. Unfortunately for Plaintiff, Scott’s termination led to retaliation from
                                                                                                              28
                                                                                                                   numerous employees. Plaintiff was called insulting names, had rumors spread about her

                                                                                                                                                               Page 2 of 8
                                                                                                                   CORE/0810975.0085/151489701.1
                                                                                                                      Case 2:19-cv-00210-SMB Document 15 Filed 03/22/19 Page 3 of 8



                                                                                                               1   and was blamed for Scott’s termination by other co-workers. Defendant did nothing to
                                                                                                               2
                                                                                                                   protect Plaintiff from the retaliation, insults and personal attacks. Due to the unpleasant,
                                                                                                               3
                                                                                                                   and outrageous working conditions to which she has been subjected to in retaliation for
                                                                                                               4
                                                                                                               5   reporting sexual harassment Plaintiff could no longer continue her employment with

                                                                                                               6   Defendants.
                                                                                                               7
                                                                                                                   Defendant: Defendant contends that the relationship between Scot Davis and Plaintiff was
                                                                                                               8
                                                                                                                   reciprocal and consensual. Moreover, Plaintiff never reported sexual harassment to
                                                                                                               9
                                                                                                              10   Defendant. To the contrary, Defendant did not learn of the complained about
                         1 4 50 0 N. No rth sig h t Blv d ., Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
ZOLDAN LAW GROUP, PLLC




                                                                                                              11   communications between Davis and Plaintiff until Defendant approached Plaintiff in
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                              12
                                                                                                                   connection with complaints made by a third-party against Davis. Davis was terminated
                                                                                                              13
                                                                                                                   within two days of that third-party bringing Davis’ conduct to Defendant’s attention.
                                                                                                              14
                                                                                                              15   Defendant has a mandatory harassment reporting policy and because Plaintiff failed to use

                                                                                                              16   that procedure and no adverse action was taken against her, Defendant has asserted the
                                                                                                              17
                                                                                                                   affirmative defense under Faragher/Ellerth. Moreover, Plaintiff never informed Defendant
                                                                                                              18
                                                                                                                   that her peers were retaliating against her in connection with Davis’ termination, and
                                                                                                              19
                                                                                                              20   Defendant knew nothing of the alleged retaliation until after Plaintiff terminated with

                                                                                                              21   Defendant. As far as Defendant was aware, Plaintiff terminated her position because she
                                                                                                              22
                                                                                                                   was going to school full-time.
                                                                                                              23
                                                                                                                            4.       Jurisdictional basis of the case;
                                                                                                              24
                                                                                                              25            This Court has federal question subject matter jurisdiction over Plaintiff’s Title VII

                                                                                                              26   claims pursuant to 28 U.S.C. §1331.           This Court has supplemental jurisdiction over
                                                                                                              27   Plaintiff’s state law claims pursuant to 28 U.S.C. §1367.
                                                                                                              28

                                                                                                                                                                Page 3 of 8
                                                                                                                   CORE/0810975.0085/151489701.1
                                                                                                                      Case 2:19-cv-00210-SMB Document 15 Filed 03/22/19 Page 4 of 8



                                                                                                               1            5.       Any parties which have not been served and an explanation of why they
                                                                                                               2
                                                                                                                   have not been served, and any parties which have been served but have not answered
                                                                                                               3
                                                                                                                   or otherwise appeared;
                                                                                                               4
                                                                                                               5            All parties have been served.

                                                                                                               6            6.       A statement of whether any party expects to add additional parties to the
                                                                                                               7
                                                                                                                   case or otherwise to amend pleadings (the Court will set a deadline at the case
                                                                                                               8
                                                                                                                   Management Conference for joining parties and amending pleadings);
                                                                                                               9
                                                                                                              10            The parties do not expect to add additional parties to the case.
                         1 4 50 0 N. No rth sig h t Blv d ., Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
ZOLDAN LAW GROUP, PLLC




                                                                                                              11            7.       A listing of contemplated motions and a statement of the issues to be
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                              12
                                                                                                                   decided by these motions (including motions under Federal Rules of evidence 702, 703,
                                                                                                              13
                                                                                                                   704, and 705);
                                                                                                              14
                                                                                                              15            None at this time. However, both Parties are contemplating Motions for Summary

                                                                                                              16   Judgment after sufficient Discovery has taken place.
                                                                                                              17
                                                                                                                            8.       Whether the case is suitable for reference to a United States Magistrate
                                                                                                              18
                                                                                                                   Judge, for a settlement conference or trial;
                                                                                                              19
                                                                                                              20            The parties are agreeable to reference to a United States Magistrate Judge for a

                                                                                                              21   settlement conference but not for trial.
                                                                                                              22
                                                                                                                            9.       The status of related cases pending before other courts or other judges
                                                                                                              23
                                                                                                                   of this Court;
                                                                                                              24
                                                                                                              25            The parties are not currently aware of any other related pending cases before other

                                                                                                              26   courts or other judges of this Court.
                                                                                                              27            10.      A discussion of any issues relating to preservation, disclosure, or
                                                                                                              28
                                                                                                                   discovery of electronically stored information, including the parties’ preservation of

                                                                                                                                                               Page 4 of 8
                                                                                                                   CORE/0810975.0085/151489701.1
                                                                                                                      Case 2:19-cv-00210-SMB Document 15 Filed 03/22/19 Page 5 of 8



                                                                                                               1   electronically stored information and the form or forms in which it will be produced
                                                                                                               2
                                                                                                                   (see Rules 16(b)(3), 26(f)(3));
                                                                                                               3
                                                                                                                            Electronic discovery was discussed by the parties and there are currently no issues.
                                                                                                               4
                                                                                                               5            11.      A discussion of any issues relating to claims of privilege or work product

                                                                                                               6   (see Rules 16(b)(3), 26(f)(3));
                                                                                                               7
                                                                                                                            None at this time.
                                                                                                               8
                                                                                                                            12.      A discussion of whether an order under Federal Rule of Evidence 502(d)
                                                                                                               9
                                                                                                              10   is warranted in this case;
                         1 4 50 0 N. No rth sig h t Blv d ., Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
ZOLDAN LAW GROUP, PLLC




                                                                                                              11            The parties do not believe a 502(d) order is warranted.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                              12
                                                                                                                            13.      A discussion of the parties’ compliance to date with the MIDP, whether
                                                                                                              13
                                                                                                                   any issues have arisen under the MIDP, and, if issues have a risen, a description of
                                                                                                              14
                                                                                                              15   those issues so the Court may resolve them at the Rule 16 conference;

                                                                                                              16            The parties are in compliance to date with the MIDP. Currently, there are no issues
                                                                                                              17
                                                                                                                   under the MIDP.
                                                                                                              18
                                                                                                                            14.      A discussion of necessary discovery. This discussion should take into
                                                                                                              19
                                                                                                              20   account the December 1, 2015 amendments to Rule 26(b)(1), and should include:

                                                                                                              21                     a.       The extent, nature, and location of discovery anticipated by the
                                                                                                              22
                                                                                                                   parties and why it is proportional to the needs of the case;
                                                                                                              23
                                                                                                                                     The parties have discussed the extent, nature, and location of discovery
                                                                                                              24
                                                                                                              25   anticipated and do not currently have any issues or disputes regarding expected discovery

                                                                                                              26   requests.
                                                                                                              27                     b.       Suggested changes, if any, to the discovery limitations imposed by
                                                                                                              28
                                                                                                                   the Federal Rules of Civil Procedure;

                                                                                                                                                                 Page 5 of 8
                                                                                                                   CORE/0810975.0085/151489701.1
                                                                                                                      Case 2:19-cv-00210-SMB Document 15 Filed 03/22/19 Page 6 of 8



                                                                                                               1                     The parties do not believe that any changes to the discovery limitations set
                                                                                                               2
                                                                                                                   forth by the Fed. R. Civ. P. nor the Local Rules are presently necessary.
                                                                                                               3
                                                                                                                                     c.       The number of hours permitted for each deposition. The parties
                                                                                                               4
                                                                                                               5   should consider whether a total number of depositions hours should be set in the case,

                                                                                                               6   such as 20 total hours for Plaintiffs and 20 total hours for Defendants. Such overall
                                                                                                               7
                                                                                                                   time limits have the advantage of providing an incentive for each side to be as efficient
                                                                                                               8
                                                                                                                   as possible in each deposition, while also allowing parties to allocate time among
                                                                                                               9
                                                                                                              10   witnesses depending on the importance and complexity of subjects to be covered with
                         1 4 50 0 N. No rth sig h t Blv d ., Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
ZOLDAN LAW GROUP, PLLC




                                                                                                              11   the witnesses.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                              12
                                                                                                                            The parties do not believe that a limit on the total number of deposition hours needs
                                                                                                              13
                                                                                                                   to be set at this time.
                                                                                                              14
                                                                                                              15            15.      A Statement of when the parties served their MIDP discovery responses;

                                                                                                              16            Pursuant to an agreement to extend the deadline, Plaintiff served her MIDP
                                                                                                              17
                                                                                                                            responses on March 14, 2019; Defendant served its responses on March 15, 2019.
                                                                                                              18
                                                                                                                            16.      Proposed specific dates for each of the following (deadlines should fall
                                                                                                              19
                                                                                                              20                     on a Friday unless impracticable):

                                                                                                              21                     a. A deadline for filing of any amended pleadings,
                                                                                                              22
                                                                                                                                          May 24, 2019
                                                                                                              23
                                                                                                                                     b. A deadline for completion of fact discovery, which will also be the
                                                                                                              24
                                                                                                              25                          deadline for final supplementation of discovery responses under the

                                                                                                              26                          MIDP,
                                                                                                              27                          September 21, 2019
                                                                                                              28
                                                                                                                                     c. Dates for full and complete expert disclosures under Federal Rule of

                                                                                                                                                                Page 6 of 8
                                                                                                                   CORE/0810975.0085/151489701.1
                                                                                                                      Case 2:19-cv-00210-SMB Document 15 Filed 03/22/19 Page 7 of 8



                                                                                                               1                         Civil Procedure 26(a)(2)(A)-(C);
                                                                                                               2
                                                                                                                                         Plaintiff to disclose experts by July 5, 2019.
                                                                                                               3
                                                                                                                                         Defendant to disclose experts by August 2, 2019
                                                                                                               4
                                                                                                               5                     d. A deadline for completion of all expert depositions;

                                                                                                               6                         October 11, 2019
                                                                                                               7
                                                                                                                                     e. A date by which the parties shall have engaged in face-to-face good
                                                                                                               8
                                                                                                                                         faith settlement talks;
                                                                                                               9
                                                                                                              10                         July 19, 2019
                         1 4 50 0 N. No rth sig h t Blv d ., Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
ZOLDAN LAW GROUP, PLLC




                                                                                                              11                     f. A deadline for filing dispositive motions;
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                              12
                                                                                                                                         December 13, 2019
                                                                                                              13
                                                                                                                            17.      Whether a jury trial has been requested and whether the request for a
                                                                                                              14
                                                                                                              15                     jury trial is contested (if the request is contested, briefly set forth the

                                                                                                              16                     reasons);
                                                                                                              17
                                                                                                                            Plaintiff has requested a jury and Defendant has not contested it.
                                                                                                              18
                                                                                                                            18.      The prospects for settlement, including any requests to the Court for
                                                                                                              19
                                                                                                              20                     assistance in settlement efforts; and

                                                                                                              21            The parties intend to engage in good faith settlement talks. However, it is too early
                                                                                                              22
                                                                                                                   for the parties to assess the prospects for settlement. If both parties agree, they may request
                                                                                                              23
                                                                                                                   a settlement conference with a Magistrate Judge or mediator at any time.
                                                                                                              24
                                                                                                              25            19.     Any other matters which the parties feel will aid the Court in expediting

                                                                                                              26                     the disposition of this matter efficiently.
                                                                                                              27            None at this time.
                                                                                                              28

                                                                                                                                                                   Page 7 of 8
                                                                                                                   CORE/0810975.0085/151489701.1
                                                                                                                      Case 2:19-cv-00210-SMB Document 15 Filed 03/22/19 Page 8 of 8



                                                                                                               1                              RESPECTFULLY SUBMITTED March 22, 2019.
                                                                                                               2
                                                                                                               3                                              ZOLDAN LAW GROUP, PLLC
                                                                                                               4                                          By: /s/ James Weiler
                                                                                                               5                                               14500 N. Northsight Blvd. Suite 133
                                                                                                                                                               Scottsdale, AZ 85260
                                                                                                               6                                               Attorneys for Makayla Waling
                                                                                                               7
                                                                                                               8                                              STINSON LEONARD STREET, LLP
                                                                                                               9                                          By: /s/ Jennifer Allen w/ permission
                                                                                                              10                                               1850 North Central Avenue, Suite 2100
                                                                                                                                                               Phoenix, Arizona 85004
                         1 4 50 0 N. No rth sig h t Blv d ., Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
ZOLDAN LAW GROUP, PLLC




                                                                                                              11                                               Attorneys for Defendant
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                              12
                                                                                                              13                                   CERTIFICATE OF SERVICE
                                                                                                              14   I hereby certify that on March 22, 2019, I electronically transmitted the foregoing
                                                                                                              15   document to the United States District Court, District of Arizona, Court Clerk, using the
                                                                                                                   CM/ECF System. All counsel of record are registrants and are therefore served via this
                                                                                                              16   filing and transmittal.
                                                                                                              17
                                                                                                              18   By: /s/ Elizabeth Medina

                                                                                                              19
                                                                                                              20
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28

                                                                                                                                                             Page 8 of 8
                                                                                                                   CORE/0810975.0085/151489701.1
